Citation Nr: 1828074	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-40 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include whether new and material evidence has been received to reopen the claim.

2.  Whether the reduction in rating for left knee instability from 20 percent to noncompensable, effective July 1, 2013, was proper.

3.  Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling for traumatic arthritis prior to February 23, 2010; rated as 10 percent disabling for traumatic arthritis and 20 percent disabling for instability from February 23, 2010 to February 9, 2016; rated as 100 percent disabling for total arthroplasty from February 10, 2016 to March 31, 2017; and 30 percent disabling thereafter for the residuals of total arthroplasty.

4.  Entitlement to an increased rating for hemorrhoids, rated as 10 percent disabling prior to December 24, 2012 and 20 percent disabling thereafter.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and April 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes the Veteran has not been issued a statement of the case regarding his increased rating claim for hemorrhoids, even though he clearly indicated he was "in full disagreement" with the January 2013 rating decision in his February 2013 notice of disagreement.  This issue must be remanded to the Agency of Original Jurisdiction (AOJ) as discussed in REMAND portion of the decision below.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also finds the issue of entitlement to TDIU is encompassed in the present appeal because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran appeared at hearing before the undersigned in April 2017.  The Veteran's representative stated during the hearing that he intended to withdraw the Veteran's appeal of the reduction in rating for left knee instability; however, the Veteran's representative then proceeded to put forth argument as to why a reduction in rating is not warranted in the Veteran's case.  The undersigned attempted to clarify the inconsistency between the Veteran's representative's statements.  The Veteran's representative then asserted it would be more beneficial to the Veteran to withdraw the appeal of the reduction and file a new increased rating claim, which is not accurate given the procedural posture of this case and which was inconsistent with the arguments the representative presented regarding why the reduction was not valid.  The "paternalistic" and "uniquely pro-claimant" system created by Congress for adjudicating veterans' benefits, along with the ambiguous nature of the comments the representative made concerning the withdrawal, compels the Board to proceed with the appeal of the reduction.  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  This issue will be discussed in more detail below.

The issues of service connection for a right knee disability, increased ratings for hemorrhoids and a left knee disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  VA has received new evidence since a June 1999 rating decision that denied service connection for a right knee disability that relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

2.  The January 2013 VA examination report relied upon in the reduction of the rating assigned for left knee instability was inadequate for rating purposes because it did not include range of motion testing required by VA regulation, and subsequently-received evidence supports a restoration of the rating.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the service connection claims for a right knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The reduction in rating for left knee instability from 20 percent to noncompensable, effective July 1, 2013, was not proper, and restoration of the 20 percent rating is warranted (subject to the change to Diagnostic Code 5055, effective February 10, 2016, for total left knee arthroplasty).  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A June 1999 rating decision denied service connection for a right knee disability.  The Veteran did not file a notice of disagreement, and VA did not receive additional evidence regarding the claim within one year of notice of the decision.  Thus, the June 1999 rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) creates a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Here, the Board finds reopening of the Veteran's service connection claim for a right knee disability is warranted.  The Veteran has asserted his right knee disability is secondary to his service-connected left knee disability.  Since the June 1999 rating decision, VA has received evidence that the Veteran's right knee disability has increased in severity, which relates to the theory of secondary service connection.  This evidence raises a reasonable possibility of establishing the claim; therefore, the service connection claim for a right knee disability must be reopened.

II.  Reduction of Rating - Left Knee Instability

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after VA has met certain procedural and substantive requirements.

Procedurally, where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).

Substantively, the criteria governing rating reductions for service connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(a) and (b) apply to ratings that have been continued for five years or more.  In such cases, the regulation prescribes more stringent criteria that must be met before a rating may be reduced.  Where a disability rating has continued at the same level for less than five years, as in this case, the analysis is conducted under 38 C.F.R. § 3.344(c), which provides that reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

VA is also required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 349 (2000).

In cases involving disability ratings of the musculoskeletal system, VA must also consider the provisions of 38 C.F.R. §§ 4.40 through 4.71.

Further, though a rating reduction must have been supported by the evidence on file at the time of the reduction, pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.

Here, the Board finds restoration of the 20 percent rating assigned for left knee instability is warranted.  First, the Board notes a recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The January 2013 VA examination, which served as the basis for the reductions in this case, did not include the testing required by 38 C.F.R. § 4.59 and is therefore inadequate for rating purposes.  This testing has also not been included in subsequent examinations provided since the January 2013 VA examination.  Second, evidence received post-reduction, to include a January 2015 Disability Benefits Questionnaire prepared by the Veteran's treating provider and treatment records relating to total left knee total arthroplasty, is favorable to restoring the reduction.

In sum, the record establishes the examination report relied upon for the reduction in this case was inadequate for rating purposes because it did not include testing required by VA regulation.  Additionally, the improvement shown during the January 2013 VA examination was not sustained under the ordinary conditions of life and work, as post-reduction evidence is favorable to restoring the reduction.  Accordingly, after resolving reasonable doubt in favor of the Veteran, the Board finds restoration of the 20 percent rating assigned for left knee instability, effective July 1, 2013, is warranted (subject to the change to Diagnostic Code 5055, effective February 10, 2016, for total left knee arthroplasty).



ORDER

The service connection claim for a right knee disability is reopened.

Restoration of the 20 percent rating for left knee instability, effective July 1, 2013, (subject to the change to Diagnostic Code 5055, effective February 10, 2016, for total left knee arthroplasty) is granted.


REMAND

As noted in the introduction, the Veteran filed a timely notice of disagreement regarding the January 2013 rating decision with respect to the rating assigned for hemorrhoids.  He has not been issued a statement of the case regarding this issue.  The Board is required to remand this issue for the issuance of a statement of the case.  See Manlincon, supra; 38 C.F.R. § 19.9 (c).

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  Here, the November 2014 VA opinion regarding the Veteran's service connection claim for a right knee disability is inadequate.  First, the November 2014 VA examiner did not address aggravation in the context of secondary service connection.  See El-Amin v. Shinseki, 26 Vet. App. 136, 141 (2013).  Second, the rationale provided by the November 2014 VA examiner with respect to causation appears to suggest direct service connection is warranted; however, the examiner did not precisely state this to be the case.  Thus, a new opinion regarding the Veteran's service connection claim for a right knee disability is necessary.

The Board defers adjudication of the Veteran's increased rating claim for a left knee disability as additional relevant evidence will be developed in the context of his service connection claim for a right knee disability.  Additionally, the examination required to obtain an opinion regarding the service connection claim for a right knee disability will provide the opportunity to ensure an adequate examination for rating the left knee disability, as VA regulations require testing of both knees in both active and passive motion, and in weight-bearing and nonweight-bearing.  See Correia, supra; see also Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The issue of entitlement to TDIU is inextricably intertwined with the issue being remanded to the AOJ for further development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case regarding the Veteran's increased rating claim for hemorrhoids.  

2.  Schedule the Veteran for a new examination regarding his service connection claim for a right knee disability and his increased rating claim for his service-connected left knee disability.

The selected examiner must provide an opinion addressing whether the Veteran's current right knee disability is at least as likely as not (50 percent probability or greater) the result of disease or injury in service; or proximately due to, or aggravated by, his service-connected left knee disability.  The examiner must address both causation and aggravation.  

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.

The examiner must also test the range of motion of the knees for pain in BOTH active motion AND passive motion, as well as BOTH weight-bearing, AND nonweight-bearing.  The examiner must render specific findings as to whether there is pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why this is so.

The examiner must also indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.  If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.  It should be noted that stating the requisite findings cannot be provided without resorting to speculation because the Veteran is not experiencing a flare-up at the time of the examination will be deemed an inadequate reasoning for failing to provide the estimate of additional degrees of limitation of motion.  There must be consideration of the Veteran's lay reports in this regard.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

3.  Develop and adjudicate the issue of entitlement to TDIU in the context of the Veteran's increased rating claims, to include on an extra-schedular basis if necessary, pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

4.  Readjudicate the remaining issues on appeal based on all the evidence of record.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the issues to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


